 

[gqhz2fkazrhz000001.jpg]

 

Exhibit 10.10

December 22, 2014

Mr. David M. Roberts

RE:Offer Letter Revision

Dear David:

This Letter Amendment (hereinafter, “Amendment”) revises your Offer Letter dated
June 27, 2014 (hereinafter, “Offer Letter”) as follows:

 

•

Title: President & Chief Operating Officer

 

•

Compensation: Effective December 22, 2014, the Company will pay you an annual
salary of $400,000.00 (before applicable withholdings and taxes) which will be
paid on the Company's normal payroll schedule.

 

•

Bonus: You will have the opportunity to participate in the ATS Incentive Bonus
Plan, which is based on Company financials and your performance. Your target
bonus is 100% and will follow the bonus plan documents you have been provided
that outlines specific payment and eligibility criteria, including the financial
components of the plan.

 

•

Long Tem Incentive Plan: You will be eligible to participate in the Company's
Long Term Incentive/Phantom Stock Plan (or any future equivalent/revised plan).
Shares/grants/incentives (hereinafter, “LTIP Grants”) are not guaranteed and are
issued at the discretion of the Board of Directors. However, in consideration of
your promotion to President and Chief Operating Officer, the Company hereby
issues you an additional 400,000 LTIP Grants, which are currently valued at
$2.78 per share.

 

•

Severance: In the event your employment is terminated by ATS, for reasons other
than cause, subject to entering into an appropriate release, non-disparagement
and cooperation agreement, ATS will pay your base salary including the cost of
medical benefits for a 24 month period. Similarly, in the event you resign for
“Good Reason”, subject to entering into an appropriate release,
non-disparagement and cooperation agreement, ATS will pay your base salary
including the company cost of medical benefits for up to a 24 month period, or
until you find alternate employment (whichever occurs first). “Good Reason”
means a change in authority, duties, responsibilities, reporting lines, or other
action by the Company resulting in a diminution of, or a material alteration to,
your position. A 60 day working/cooperation period is required after resignation
of employment to assist with the transition of your role.

This Amendment supersedes any prior understanding, written or oral, between the
Parties respecting the subject matter contained herein. To the extent the
provisions of this Amendment conflict with your Offer Letter, the provisions of
this Amendment shall control. Please sign below to document your agreement to
this Amendment.

 

Sincerely,

 

/s/ James D. Tuton

 

James D. Tuton

Chairman and Chief Executive Officer

 

Agreed and Accepted by:

 

/s/ David M. Roberts

 

David M. Roberts

President and Chief Operating Officer

 

1330 W. Southern Ave.  •  Tempe, Arizona  •  TEL: 480.443.7000

www.atsol.com  •  www.RoadSafetyCameras.com  •  www.platepass.com  •  www.atscrossingguard.com